ON MOTION FOR REHEARING.
It is suggested that since the executor made his final settlement he has paid state, county and city taxes on the funds in his hands and that he will be required to pay the taxes for the present year and the collateral inheritance tax thereon. He should have credit therefor. The motions for rehearing are overruled, the opinion is modified and the judgment reversed and the cause remanded with directions to the trial court to take an accounting of the proportionate amount of state, county and city taxes, if any, that have been paid by the executor on the said fund of $5,000 since the date of his said final settlement, including taxes for the present year and the collateral inheritance tax, if any, and said trial court shall enter judgment against said executor for the sum of $5,000 and costs, less the credit to which said court finds him entitled. *Page 415